Citation Nr: 0632740	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-17 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a timely substantive appeal was received as to the 
December 2000 rating decision that granted service connection 
for post traumatic stress disorder (PTSD) and assigned a 30 
percent disability rating effective in April 2000.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which the RO determined that the 
appellant had failed to submit a timely substantive appeal 
with respect to a December 2000 rating decision that had 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  

It is also noted that in May 2004 the RO increased the 
veteran's rating from 30 percent to 70 percent, effective in 
August 2002.  


FINDINGS OF FACT

1.  On December 29, 2000, the veteran was notified that his 
claim for service connection for PTSD had been granted and a 
30 percent rating had been assigned, this notice also 
apprised him of his appellate rights.  

2.  After receiving a timely notice of disagreement, the RO 
issued to the veteran a statement of the case on March 19, 
2002.

3.  A substantive appeal addressing the assignment of a 30 
percent disability rating, was received on August 19, 2002.


CONCLUSION OF LAW

The veteran's substantive appeal of the December 2000 rating 
decision, which granted service connection for PTSD and 
assigned a 30 percent disability rating, was not timely 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109, 
19.30, 20.101, 20.200, 2.202, 20.300, 20.302, 20.303, 20.304, 
20.305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought).

If a claimant disagrees with an RO decision, the claimant can 
initiate an appeal to the Board by filing a notice of 
disagreement (NOD) within one year of notification of that 
decision.  38 U.S.C.A. § 7105(b)(1).  After an NOD is filed, 
an SOC is to be prepared unless the benefit sought is granted 
in full.  38 U.S.C.A. § 7105(d)(1).  The SOC is to be mailed 
to the claimant at his or her most recent address of record, 
with a copy provided to the claimant's representative.  38 
C.F.R. § 19.30(a).  The Board's authority to review an 
adverse RO decision is completed by a substantive appeal 
after a statement of the case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to expiration of the applicable time period will be accepted 
as having been timely filed.  38 C.F.R. § 20.305.  If the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the day of receipt of the document 
by VA.  Id.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  Id.  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Id.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  Id.  

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By statute, 
questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board.  38 U.S.C.A. § 
7105(d)(3).  See 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  

On December 29, 2000 the RO issued a letter to the veteran 
informing him that his claim for entitlement to service 
connection for PTSD had been granted and a rating of 30 
percent had been assigned.  Enclosed with this letter was a 
copy of the rating decision and his appellate rights.  The RO 
received the veteran's NOD, disagreeing with the 30 percent 
rating, on March 28, 2001.  Another statement from the 
veteran was received in November 2001.  On March 19, 2002 the 
RO mailed an SOC to the veteran along with a letter informing 
him of the requirements for perfecting his appeal and a VA 
Form 9, Appeal to the Board of Veterans' Appeals.  He was 
told that to complete his appeal he must file a formal appeal 
with the RO within 60 days of that letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he appealed.  
This letter also informed the veteran that if he needed more 
time to file the appeal he should request an extension before 
the time limit for filing his appeal expired.  He was told 
that if the RO did not hear from him within the stated time 
period, the RO would close his case.

The RO received the veteran's VA Form 9 substantive appeal, 
with an attached letter, on August 19, 2002.  

By letter dated October 2, 2002, the RO issued a decision 
that the substantive appeal was not timely.  This letter also 
informed the veteran that the October 2, 2002 decision, 
regarding the timeliness of the substantive appeal of the 
December 2000 decision, was itself an appealable decision.  
As previously noted, the veteran perfected the appeal. 

In a letter received by the RO, from the veteran, on October 
15, 2002 he states "[t]he last correspondence from your 
office prior to the October 2, 2002 letter was on March 25, 
2002 in which you state that you are still working on my 
case.  Paragraph three of the October 2, 2002 letter is 
erroneous".  The referred to paragraph three of the October 
2, 2002 letter stated "We received your Form 9, Substantive 
Appeal on August 19, 2002 for the condition of PTSD.  We 
regret to inform you that it cannot be considered as timely 
submitted.  Our original notice to you concerning PTSD was 
sent on December 29, 2000.  Your notice of disagreement was 
received on March 3, 2001.  We sent you a Statement of the 
Case on March 19, 2002."

The record contains no letter to the veteran dated March 25, 
2002.  The SOC mailed to the veteran on March 19, 2002 was 
mailed to his address of record, which is the same address 
that the October 2, 2002 letter was mailed, and the address 
provided by the veteran by letter dated in June 2000.  

The Court has applied a presumption of regularity to all 
manner of VA processes and procedures.  See Woods v. Gober, 
14 Vet. App. 214, 220-21 (2000) (holding that there is a 
presumption of regularity that the Secretary properly 
discharged official duties by mailing a copy of a VA decision 
to the last known address of the appellant and the 
appellant's representative, if any, on the date that the 
decision is issued).  The appellant may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the 
claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable; and that it is, therefore, presumed that on March 
19, 2002, the RO properly mailed the SOC and the cover letter 
forwarding the SOC, and that a VA Form 9 was included 
therein.  

Under the circumstances described above, the veteran must 
have perfected his appeal to the Board within 60 days 
following the March 19, 2002 notice of the SOC, as such date 
would have been later than the alternative deadline of one 
year following notice of the December 2000 denial.  He did 
not do so.  The VA Form 9 was received by the RO on August 
19, 2002.  Here, as there is no postmark date of record, the 
postmark date will be presumed to be 5 days before the date 
of receipt of the document, excluding Saturdays, Sundays, and 
legal holidays.  See 38 C.F.R. § 20.305.  Thus, August 12, 
2002 is the earliest possible date the Board can presume to 
be the pertinent postmark date.  August 12, 2002, is 
significantly later (84 days late) than the deadline of May 
20, 2002, sixty days after the SOC was mailed on March 19, 
2002.  In this regard, the Board notes that the VA Form 9 was 
not signed until August 15, 2002, which is 87 days past the 
filing deadline.  

The veteran did not request an extension of time for filing 
his substantive appeal of the December 2000 RO decision and 
has not provided good cause for why he could not or did not 
file a timely substantive appeal.  

For the reasons stated above, the veteran's appeal must be 
denied.  


ORDER

As a substantive appeal of the December 2000 rating decision, 
that granted service connection for PTSD and assigned a 30 
percent rating, was not timely filed, the appeal is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


